Case: 21-10283     Document: 00516114167         Page: 1     Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 2, 2021
                                  No. 21-10283
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Micky Dawn Wade,

                                                           Petitioner—Appellant,

                                       versus

   Wichita County, Texas,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC No. 7:21-CV-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Micky Dawn Wade moves for leave to appeal in forma pauperis (IFP)
   from the district court’s dismissal of a 28 U.S.C. § 2241 petition seeking
   release from pretrial custody on grounds, among others, that his right to a
   speedy trial and his right to be free from excessive bail were violated. While


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10283     Document: 00516114167          Page: 2   Date Filed: 12/02/2021




                                   No. 21-10283


   the IFP motion was pending, a jury convicted Wade on five counts of sexual
   assault of a minor and sentenced him to life in prison. The conviction and
   sentence rendered moot his claims about pretrial detention. See Yohey v.
   Collins, 985 F.2d 222, 228-29 (5th Cir. 1993); Fassler v. United States, 858
   F.2d 1016, 1018 & n.3 (5th Cir. 1988). We therefore dismiss the appeal for
   lack of jurisdiction as moot. See United States v. Lares-Meraz, 452 F.3d 352,
   354-55 (5th Cir. 2006). The IFP motion is denied as moot.
         APPEAL DISMISSED AS MOOT; IFP DENIED AS
   MOOT.




                                        2